Citation Nr: 1420112	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including schizophrenia or schizoid personality disorder.  

2.  Entitlement to service connection for bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1992 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.  This appeal was previously remanded by the Board in July 2011.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In the Board's prior July 2011 remand, the agency of original jurisdiction (AOJ) was instructed to schedule, or attempt to schedule, the Veteran for a video-conference hearing before a Veterans Law Judge.  The Board noted that while the Veteran was incarcerated in a state prison, that facility had video-conference equipment for federal court purposes, and such equipment could, if possible, be used for a VA hearing.  

In May 2012, the AOJ contacted via telephone the prison and determined that inmates were not and would not be transported to a VA RO for an in-person hearing before a Veterans Law Judge; thus, a personal hearing at the RO was not currently possible.  For this reason, no further efforts are needed with regard to scheduling an in-person appearance of the Veteran at a Travel Board hearing.

Further efforts must be made regarding a requested Board videoconference hearing.  Regarding the use of video-conference equipment, the prison official confirmed that the prison facility had video equipment, but stated it "was not used for VA hearings."  The Board observes that, while this ambiguous statement confirms that the video hearing equipment at the prison has not been used in the past to conduct a VA hearing, it does not rule out that it could be used in the future to afford the Veteran a video hearing from the prison before a Veterans Law Judge.  See 38 U.S.C.A. § 7107 (West 2002).  The Board further notes that both the RO and the Board possess video-conference equipment.  As the May 2012 RO Report of Contact does not definitively rule out affording the Veteran a video-conference hearing while in prison, remand is required to afford the Veteran a requested videoconference hearing, or for a more definite determination to be reached that such a video hearing from the prison facility is not possible.  

As the Veteran's representative is co-located at the RO, and does not have an office in Washington, DC, any videoconference hearing will need to be scheduled in conjunction with a Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Contact the prison at which the Veteran is currently incarcerated in order to schedule him for a video-conference hearing in conjunction with a Travel Board to the RO.  If the prison is unable or unwilling to afford the Veteran a videoconference hearing with the RO (during a Travel Board), that fact must be clearly noted for the record.  Otherwise, schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  

2.  If the Veteran withdraws the hearing request, or for any other reason it is not possible to conduct a video-conference hearing, document the attempts to try to hold such videoconference hearing.  Thereafter, the case should be returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

